UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM SB-2 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Manas Petroleum Corporation (Name of small business issuer in its charter) Nevada 1311 91-1918324 State or jurisdiction of incorporation or organization (Primary Standard Industrial Classification Code Number) (I.R.S. Employer Identification No.) Bahnhofstrasse 9 6341Baar, Switzerland Telephone: +41-(44) (Address and telephone number of principal executive offices) Bahnhofstrasse 9, 6341Baar, Switzerland Telephone: +41-(44) (Address of principal place of business or intended principal place of business) Steven A. Sanders, Esq. 501 Madison Avenue, New York, New York 10022 Telephone:212-935-0900 (Name, address and telephone number of agent for service) Copy of communications to: Steven A. Sanders, Esq. William S. Rosenstadt, Esq. Sanders Ortoli Vaughn-Flam Rosenstadt LLP 501 Madison Avenue New York, New York 10022 Telephone:212-935-0900 Approximate date of proposed sale to the public: As soon as practicable after the registration statement becomes effective. If any securities being registered on this form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933 check the following box.[X] If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.[] If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.[] If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.[] If delivery of the prospectus is expected to be made pursuant to Rule 434, check the following box.[] 1 CALCULATION OF REGISTRATION FEE Title of each class of securities to be registered Amount to be registered Proposed maximum offering price per share Proposed maximum aggregate offering price Amount of registration fee(3) Common Stock to be offered for resale by selling stockholders upon exercise of warrants and options(1) 22,683,989 (2) $4.225 95,839,853.53 $2,943 Total Registration Fee $2,943 (1)An indeterminate number of additional shares of common stock shall be issuable pursuant to Rule 416 to prevent dilution resulting from stock splits, stock dividends or similar transactions and in such an event the number of shares registered shall automatically be increased to cover the additional shares in accordance with Rule 416 under the Securities Act. (2)Represents the aggregate number of shares of our common stock that may be issued upon the exercise of an aggregate of up to 12,933,989 warrants and 9,750,000 options. (3)This fee is calculated in accordance with Rule 457(c) of the Securities Act and is estimated for the sole purpose of calculating the registration fee.We will not be selling any of the 22,683,989 common shares that have been included in this registration for resale by the selling stockholders, nor are we advised of a price at which these selling stockholders will sell their shares.We have therefore estimated the price per share for all of the shares to be resold by the selling stockholders for purposes of calculation of the fee to be $4.225 which is the average of the high and low sales price per share of our common stock as reported by the OTC Bulletin Board on November 16, 2007. THE REGISTRANT HEREBY AMENDS THIS REGISTRATION STATEMENT ON THE DATE OR DATES AS MAY BE NECESSARY TO DELAY ITS EFFECTIVE DATE UNTIL THE REGISTRANT SHALL FILE A FURTHER AMENDMENT WHICH SPECIFICALLY STATES THAT THIS REGISTRATION STATEMENT SHALL THEREAFTER BECOME EFFECTIVE IN ACCORDANCE WITH SECTION 8(A) OF THE SECURITIES ACT OR UNTIL THE REGISTRATION STATEMENT SHALL BECOME EFFECTIVE ON THE DATE AS THE COMMISSION, ACTING PURSUANT TO SAID SECTION 8(A), MAY DETERMINE. 2 PROSPECTUS Subject to Completion , 2007 Manas Petroleum Corporation 22,683,989 Shares of Common Stock of Manas Petroleum Corporation This prospectus relates to the resale by certain selling stockholders of Manas Petroleum Corporation of up to 22,683,989 shares of our common stock consisting of: ● up to 9,750,000 shares of our common stock which may be issued upon the exercise of up to 9,750,000 options to purchase shares of our common stock, and ● up to 12,933,989 shares of our common stock which may be issued upon the exercise of up to 12,933,989 warrants. The selling stockholders may offer and sell all or a portion of the shares of common stock being offered in this prospectus on a continuous or delayed basis.The selling stockholders have advised us that they will sell the shares of common stock from time to time in the open market, on the OTC Bulletin Board, in privately negotiated transactions or a combination of these methods, at market prices prevailing at the time of sale, at prices related to the prevailing market prices, at negotiated prices, or otherwise as described under the section of this prospectus titled “Plan of Distribution”. Our common stock is traded on the OTC Bulletin Board under the symbol “MNAP.OB”. On November 16, 2007, the closing price of the common stock was $4.20 per share. We will not receive any proceeds from the resale of shares of our common stock by the selling stockholders.We will pay all of the costs of registering these shares for resale. Our business is subject to many risks and an investment in our common stock will involve a high degree of risk.You should invest in our common stock only if you can afford to lose your entire investment.You should carefully consider the various Risk Factors described beginning on page 5 of this prospectus before investing in our common stock. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or determined if this prospectus is truthful or complete.Any representation to the contrary is a criminal offence. The information in this prospectus is not complete and may be changed.This prospectus is not an offer to sell these securities, and it is not soliciting an offer to buy these securities in any state where the offer or sale is not permitted. Please read this prospectus carefully.You should rely only on the information contained in this prospectus.We have not authorized anyone to provide you with different information. The date of this prospectus is , 2007. 3 The following table of contents has been designed to help you find important information contained in this prospectus.We encourage you to read the entire prospectus. TABLE OF CONTENTS Page Number SUMMARY 5 RISK FACTORS 6 FORWARD-LOOKING STATEMENTS 11 SECURITIES AND EXCHANGE COMMISSION'S PUBLIC REFERENCE 11 THE OFFERING 11 USE OF PROCEEDS 12 DETERMINATION OF OFFERING PRICE 12 SELLING STOCKHOLDERS 12 PLAN OF DISTRIBUTION 14 LEGAL PROCEEDINGS 15 LEGAL MATTERS 15 DIRECTORS, EXECUTIVE OFFICERS, PROMOTERS AND CONTROL PERSONS 15 SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT 17 DESCRIPTION OF SECURITIES 18 INTEREST OF NAMED EXPERTS AND COUNSEL 18 EXPERTS 18 DISCLOSURE OF SEC POSITION OF INDEMNIFICATION FOR SECURITIES ACT LIABILITIES 19 DESCRIPTION OF BUSINESS 20 DESCRIPTION OF PROPERTY 26 MANAGEMENT'S DISCUSSION AND ANALYSIS OR PLAN OF OPERATION 27 CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS 30 MARKET FOR OUR COMMON EQUITY AND RELATED STOCKHOLDER MATTERS 31 DIVIDEND POLICY 31 EXECUTIVE COMPENSATION 31 WHERE YOU CAN FIND MORE INFORMATION 36 GLOSSARY 37 FINANCIAL STATEMENTS 38 CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE 65 4 SUMMARY As used in this prospectus, the terms "we", "us", and "our" mean Manas Petroleum Corporation and our subsidiaries, unless otherwise indicated. Our Business We are in the business of exploring for oil and gas, primarily in Central Asia and the Balkans. In particular, we focus on the exploration of large under-thrust light oil prospects in areas where, though there has often been shallow production, their deeper potential has yet to be evaluated.Upon discovery of sufficient reserves of oil or gas, we intend to exploit such reserves. We either carry out operations directly or through our participation in a joint venture with a larger and more established oil and gas company to whom we have farmed out the project.We currently have or are involved in projects in the Kyrgyzstan, Albania and Tajikistan and are looking to undertake projects in other areas as well. Number of Shares Being Offered This prospectus relates to the resale by certain selling stockholders of Manas Petroleum Corporation of up to 22,683,989shares of our common stock consisting of: ● up to 9,750,000 shares of our common stock which may be issued upon the exercise of up to 9,750,000 options to purchase shares of our common stock, and ● up to 12,933,989 shares of our common stock which may be issued upon the exercise of up to 12,933,989 warrants. Number of Shares Outstanding There were 112,156,488 shares of our common stock issued and outstanding as at November 15, 2007. Estimated Use of Proceeds We will not receive any of the proceeds from the sale of the shares of common stock being offered for sale by the selling stockholders.We could receive proceeds of up to $80,130,350, however, if all of the 9,750,000 options and 12,933,989 warrants are exercised.If any or all of the options and warrants are exercised, we will use the proceeds to finance the company´s working capital needs. Summary of Financial Data On April 10, 2007, we acquired DWM Petroleum AG (“DWM”) and assumed its business.Just prior to the acquisition, we had no business and were a non-operating shell company.As a result, DWM is treated as the continuing accounting acquirer for accounting and reporting purposes, and our historical financial data prior to the acquisition has been replaced with DWM’s historical financial data prior to the acquisition.On June 24, 2007, we changed our fiscal year end from March 31 to December 31 to match DWM’s historical fiscal year end. The summarized consolidated financial data presented below is derived from and should be read in conjunction with: ● our unaudited condensed consolidated financial statements for the three-month and nine-month periods ended September 30, 2007 and September 30, 2006, and the period from May 25, 2004 (date of incorporation) to September 30, 2007 ● our audited consolidated financial statements for the years ended December 31, 2006 and December 31, 2005, and the period from May 25, 2004 (date of incorporation) to December 31, 2006, and ● the notes to those financial statements which are included elsewhere in this prospectus along with the section entitled "Management's Discussion and Analysis". For the three-month period ended September 30, 2007 For the three-month period ended September 30, 2006 For the nine-month period ended September 30, 2007 For the nine-month period ended September 30, 2006 For the year ended December 31, 2006 For the year ended December 31, 2005 For the period from May 25, 2004 (Inception) to September 30, 2007 Revenue $ 0 $ 0 $ 0 $ 0 $ 0 $ 0 $ 115,148 Net income/(loss) $ (3,227,958 ) $ (527,298 ) $ (8,717,241 ) $ (1,576,507 ) $ 1,023,957 $ (1,993,932 ) $ (13,861,959 ) Basic income/(loss) per share $ (0.0289 ) $ (0.0053 ) $ (0.0812 ) $ (0.0157 ) $ 0.0102 $ (0.0200 ) $ (0.1012 ) As at September 30, 2007 As at December 31, 2006 As at December 31, 2005 Working Capital $ 9,982,648 $ 688,193 $ 1,510,421 Total Assets $ 10,492,841 $ 1,142,779 $ 1,782,165 Total Shareholders’ Equity (Deficit) $ 9,761,454 $ 28,528 $ (2,373,328 ) Accumulated Deficit $ (10,288,248 ) $ (1,571,007 ) $ (2,594,964 ) 5 RISK FACTORS GENERAL STATEMENT ABOUT RISKS An investment in our common stock involves a number of very significant risks.You should carefully consider the following risks and uncertainties in addition to other information in this prospectus in evaluating our company and our business before purchasing shares of our common stock.Our business, operating results and financial condition could be seriously harmed due to any of the following risks.You could lose all or part of your investment due to any of these risks. RISKS RELATED TO OUR COMPANY A significant portion of our operations are through our 25% interestin a joint venture that we do not control, and as a result, we may not be able to materially affect the success of that joint venture’s operations. We are participating in an oil and gas exploration project in Kyrgyzstan through our 25% interest in South Petroleum JSC. Santos Limited, an Australian public company that is one of Australia’s largest onshore gas producers, holds 70% of South Petroleum through a wholly-owned subsidiary and Kyrgyzneftegas JSC, an operating entity belonging to the Kyrgyz government, holds the remaining 5%.Under a Farm-In Agreement that we entered into with Santos, Santos will carry out certain exploration and development work in connection with this project.While we will be consulted about the project and given reports on its status, most final decisions can be made solely by Santos.Additionally, if Santos completes various acts listed in the Farm-In Agreement, we will be responsible for 30% of any expenditure in excess of $43.5 million that is related to the drilling of exploration and appraisal wells on the licensed land.As a result, the success of our business as well as our potential costs of business partially depend on factors that neither we nor our management control.We cannot assure you that Santos or its subsidiaries, affiliates, agents or management will make decisions concerning this project that are reasonable, profitable or in our best interest. Our independent auditors have referred to circumstances which might result in substantial doubt about our ability to continue as a going concern, which may hinder our ability to obtain future financing. We incurred a net loss of $1,023,957 for the year ended December 31, 2006, $1,993,932 for the year ended December 31, 2005 and $3,227,958for the nine-month period ended September 30, 2007.At September 30, 2007, we had an accumulated deficit of $10,288,248. These circumstances raise substantial doubt about our ability to continue as a going concern, as described in the explanatory paragraph to our independent auditors' report on our consolidated financial statements for the year ended December 31, 2006, which is included with this prospectus.Although our consolidated financial statements refer to circumstances which might raise substantial doubt about our ability to continue as a going concern, they do not reflect any adjustments that might result if we are unable to continue our business. We have had negative cash flows from operations, and our current resources are sufficient to fund our operations for up to 7 months.Our business operations may fail if our actual cash requirements exceed our estimates and we are not able to obtain further financing. We currently spend approximately $600,000 per month on our operations. Unless we raise additional funds, we will be unable to fund our operations with our current resources for the next 7 months. Our company has had negative cash flows from operations.Since incorporation, we have not earned any revenues from operations, and due to the length of time between the discovery of oil and gas reserves and their exploitation and development, we do not anticipate earning revenues from operation in the near future. To date, we have incurred significant expenses.As at September 30, 2007, we had cash on hand of $10,201,883, of which a minimum of $6,100,000 will be utilized to finance the first phase of our work program in Albania. We cannot assure you that our actual cash requirements will not exceed our estimates, and in any case we will require additional financing to bring our interests into commercial operation, finance working capital, meet our contractual minimum expenditures and pay for operating expenses and capital requirements until we achieve a positive cash flow.Additional capital also may be required in the event we incur any significant unanticipated expenses. We have historically depended upon capital infusion from the issuance of equity securities to provide the cash needed to fund our operations, but we cannot assure you that we will be able to continue to do so.Our ability to continue in business depends upon our continued ability to obtain significant financing from external sources and the success of our exploration efforts and any production efforts resulting therefrom. In light of our operating history, we may not be able to obtain additional equity or debt financing on acceptable terms if and when we need it.Even if financing is available, it may not be available on terms that are favorable to us or in sufficient amounts to satisfy our requirements. If we require, but are unable to obtain, additional financing in the future, we may be unable to implement our business plan and our growth strategies, respond to changing business or economic conditions, withstand adverse operating results, and compete effectively.More importantly, if we are unable to raise further financing when required, our continued operations may have to be scaled down or even ceased and our ability to generate revenues would be negatively affected. Our lack of diversification increases the risk of an investment in us, and our financial condition and results of operations may deteriorate if we fail to diversify. Our business focus is on the oil and gas industry in a limited number of properties, primarily in the Kyrgyzstan, Albania and Tajikistan. However, we lack diversification, in terms of both the nature and geographic scope of our business. As a result, we will likely be impacted more acutely by factors affecting our industry or the regions in which we operate than we would if our business were more diversified. If we cannot diversify our operations, our financial condition and results of operations could deteriorate. We may not effectively manage the growth necessary to execute our business plan. Our business plan anticipates a significant increase in the number of our strategic partners, equipment suppliers, manufacturers, dealers, distributors and customers. This growth will place significant strain on our current personnel, systems and resources. We expect that we will be required to hire qualified employees to help us manage our growth effectively. We believe that we will also be required to improve our management, technical, information and accounting systems, controls and procedures. We may not be able to maintain the quality of our operations, control our costs, continue complying with all applicable regulations and expand our internal management, technical information and accounting systems to support our desired growth. If we fail to manage our anticipated growth effectively, our business could be adversely affected. Substantially all of our assets and all of our Directors and officers are outside the United States, with the result that it may be difficult for investors to enforce within the United States any judgments obtained against us or any of our Directors or officers. Substantially all of our assets are located outside the United States. In addition, a majority of our Directors and officers are nationals and/or residents of countries other than the United States, and all or a substantial portion of such persons' assets are located outside the United States. As a result, it may be difficult for investors to enforce within the United States any judgments obtained against us or our officers or Directors, including judgments predicated upon the civil liability provisions of the securities laws of the United States or any state thereof. Consequently, you may be effectively prevented from pursuing remedies under U.S. federal securities laws against them. 6 Our Articles of Incorporation exculpate our officers and Directors from any liability to our company or our shareholders. Our Articles of Incorporation contain a provision limiting the liability of our officers and Directors for their acts or failures to act, except for acts involving intentional misconduct, fraud or a knowing violation of law. This limitation on liability may reduce the likelihood of derivative litigation against our officers and Directors and may discourage or deter our shareholders from suing our officers and Directors based upon breaches of their duties to our company. A decline in the price of our common stock could affect our ability to raise further capital and our ability to continue our normal operations. Our operations have been financed in large part through the sale of equity securities, and we believe that they will continue to be so financed for some time. A prolonged decline in the price of our common stock could make it difficult for us to raise capital through the sale of our equity securities. Any reduction in our ability to raise equity capital in the future would force us to reallocate funds from other planned uses and could have a significant negative effect on our business plans and operations, including our ability to develop new products and continue our current operations. The loss of certain key management employees could have a material adverse effect on our business. The nature of our business, our ability to continue our development of new and innovative products and to develop a competitive edge in our marketplace depends, in large part, on our ability to attract and maintain qualified key personnel. Competition for such personnel is intense, and we cannot assure you that we will be able to attract and retain them. Our development now and in the future will depend on the efforts of key management figures, such as Alexander Becker, our CEO, Peter-Mark Vogel, our CFO, Heinz Scholz, the Chairman of our Board of Directors, Erik Herlyn, our COO, and Yaroslav Bandurak, our CTO. The loss of any of these key people could have a material adverse effect on our business. We do not currently maintain key-man life insurance on any of our key employees. RISKS ASSOCIATED WITH OUR BUSINESS Neither we nor our joint venture have discovered any oil and gas reserves, and we cannot assure you that that we or our joint venture ever will. We are in the business of exploring for oil and natural gas and the development and exploitation of any significant reserves that are found. Oil and gas exploration involves a high degree of risk that the exploration will not yield positive results. These risks are more acute in the early stages of exploration. Neither we nor our joint venture have discovered any reserves, and we cannot guarantee you either of us ever will. Even if either of us succeed in discovering oil or gas reserves, these reserves may not be in commercially viable quantities or locations. Until we or our joint venture discover such reserves, we will not be able to generate any revenues from their exploitation and development.If we are unable to generate revenues from the development and exploitation of oil and gas reserves, we will be forced to change our business or cease operations. The nature of oils and gas exploration makes the estimates of costs uncertain, and our operations may be adversely affected if we underestimate such costs. It is difficult to project the costs of implementing an exploratory drilling program. Complicating factors include the inherent uncertainties of drilling in unknown formations, the costs associated with encountering various drilling conditions, such as over-pressured zones and tools lost in the hole, and changes in drilling plans and locations as a result of prior exploratory wells or additional seismic data and interpretations thereof. If we underestimate the costs of such programs, we may be required to seek additional funding, shift resources from other operations or abandon such programs. Even if we or our joint venture discover and then develop oil and gas reserves, we or our joint venture may have difficulty distributing our production. If we or our joint venture are able to produce oil and gas, we will have to make arrangements for storage and distribution of that oil and gas. We or our joint venture would have to rely on local infrastructure and the availability of transportation for storage and shipment of oil and gas products, but any readily available infrastructure and storage and transportation facilities may be insufficient or not available at commercially acceptable terms. This could be particularly problematic to the extent that operations are conducted in remote areas that are difficult to access, such as areas that are distant from shipping or pipeline facilities. Furthermore, weather conditions or natural disasters, actions by companies doing business in one or more of the areas in which we or our joint venture will operate, or labor disputes may impair the distribution of oil and gas. These factors may affect the ability to explore and develop properties and to store and transport oil and gas and may increase our or our joint venture’s expenses to a degree that has a material adverse effect on operations. Prices and markets for oil are unpredictable and tend to fluctuate significantly, which could reduce profitability, growth and the value of our business if we or our joint venture ever begin exploitation of reserves. Our revenues and earnings, if any, will be highly sensitive to the prices of oil and gas. Prices for oil and gas are subject to large fluctuations in response to relatively minor changes in the supply of and demand for oil and gas, market uncertainty and a variety of additional factors beyond our control. These factors include, without limitation, weather conditions, the condition of the global economies, the actions of the Organization of Petroleum Exporting Countries, governmental regulations, political stability in the Middle East and elsewhere, war, or the threat of war, in oil producing regions, the foreign supply of oil, the price of foreign imports and the availability of alternate fuel sources. Significant changes in long-term price outlooks for crude oil could by the time that we or our joint venture start exploiting oil and gas reserves, if we or our joint venture ever discover and exploit such reserves, could have a material adverse effect on revenues as well as the value of licenses or other assets. Our business will suffer if we cannot obtain or maintain necessary licenses. Our operations require licenses, permits and in some cases renewals of licenses and permits from various governmental authorities. Among other factors, our and our joint venture’s ability to obtain, sustain or renew such licenses and permits on acceptable terms is subject to change in regulations and policies and to the discretion of the applicable governments. Our or our joint venture’s inability to obtain, maintain or acquire extensions for these licenses or permits could hamper our ability to produce revenues from operations. Other oil and gas companies may seek to acquire property leases and licenses that we and our joint venture will need to operate our business. This competition has become increasingly intense as the price of oil on the commodities markets has risen in recent years. This competition may prevent us from obtaining licenses we and our joint venture deem necessary for our businesses, or it may substantially increase the cost of obtaining these licenses. Amendments to current laws and regulations governing our proposed operations could have a material adverse impact on our proposed business. We are subject to substantial regulation relating to the exploration for, and the development, upgrading, marketing, pricing, taxation, and transportation of, oil and gas. Amendments to current laws and regulations governing operations and activities of oil and gas exploration and extraction operations could have a material adverse impact on our proposed business. In addition, we cannot assure you that income tax laws, royalty regulations and government incentive programs related to the oil and gas industry generally or to us specifically will not be changed in a manner which may adversely affect us and cause delays, inability to complete or abandonment of projects. 7 Penalties we may incur could impair our business. Failure to comply with government regulations could subject us or our joint venture to civil and criminal penalties, could require us or our joint venture to forfeit property rights or licenses, and may affect the value of our assets. We or our joint venture may also be required to take corrective actions, such as installing additional equipment, which could require substantial capital expenditures. We or our joint venture could also be required to indemnify our employees in connection with any expenses or liabilities that they may incur individually in connection with regulatory action against them. As a result, our future business prospects could deteriorate due to regulatory constraints, and our profitability could be impaired by our or our joint venture’s obligation to provide such indemnification to our employees. Our inability to obtain necessary facilities could hamper our operations. Oil and gas exploration and development activities depend on the availability of equipment, transportation, power and technical support in the particular areas where these activities will be conducted, and our or our joint venture’s access to these facilities may be limited. To the extent that we conduct our activities in remote areas or in under-developed markets, needed facilities may not be proximate to our operations or readily available, which will increase our expenses. Demand for such limited equipment and other facilities or access restrictions may affect the availability of such equipment to us and may delay exploration and development activities. The quality and reliability of necessary facilities may also be unpredictable and we may be required to make efforts to standardize our facilities, which may entail unanticipated costs and delays. Shortages or the unavailability of necessary equipment or other facilities will impair our activities, either by delaying our or our joint venture’s activities, increasing our costs or otherwise. Emerging marketsare subject to greater risks than more developed markets, including significant legal, economic and political risks. In recent years Kyrgyzstan, Albania and Tajikistan have undergone substantial political, economic and social change. As in any emerging market, Kyrgyzstan, Albania and Tajikistan do not possess as sophisticated and efficient business, regulatory, power and transportation infrastructures as generally exist in more developed market economies. Investors in emerging markets should be aware that these markets are subject to greater risks than more developed markets, including in some cases significant legal, economic and political risks. Investors should also note that emerging economies are subject to rapid change and that the information set out herein may become outdated relatively quickly. We cannot predict what economic, political, legal or other changes may occur in these or other emerging markets, but such changes could adversely affect our or our joint venture’s ability to carry out exploration and development projects. Strategic relationships upon which we may rely are subject to change, which may diminish our ability to conduct our operations. Our ability to successfully acquire additional licenses, to discover reserves, to participate in drilling opportunities and to identify and enter into commercial arrangements depends on developing and maintaining close working relationships with industry participants and government officials and on our ability to select and evaluate suitable properties and to consummate transactions in a highly competitive environment. We may not be able to establish these strategic relationships, or if established, we may not be able to maintain them. In addition, the dynamics of our relationships with strategic partners may require us to incur expenses or undertake activities we would not otherwise be inclined to undertake in order to fulfill our obligations to these partners or maintain our relationships. If our strategic relationships are not established or maintained, our business prospects may be limited, which could diminish our ability to conduct our operations. Environmental risks may adversely affect our business. All phases of the oil and gas business present environmental risks and hazards and are subject to environmental regulation pursuant to a variety of laws and regulations. Environmental legislation provides for, among other things, restrictions and prohibitions on spills, releases or emissions of various substances produced in association with oil and gas operations. The legislation also requires that wells and facility sites be operated, maintained, abandoned and reclaimed to the satisfaction of applicable regulatory authorities. Compliance with such legislation can require significant expenditures and a breach may result in the imposition of fines and penalties, some of which may be material. The application of environmental laws to our or our joint venture’s business may cause either of us to curtail our production or increase the costs of any production, development or exploration activities. Losses and liabilities arising from uninsured or under-insured hazards could have a material adverse effect on our business. If we or our joint venture develop and exploit oil and gas reserves, those operations will be subject to the customary hazards of recovering, transporting and processing hydrocarbons, such as fires, explosions, gaseous leaks, migration of harmful substances, blowouts and oil spills. An accident or error arising from these hazards might result in the loss of equipment or life, as well as injury, property damage or other liability. We have not made a determination as to the amount and type of insurance that we will carry. We cannot assure you that we will obtain insurance on reasonable terms or that any insurance we may obtain will be sufficient to cover any such accident or error. Our operations could be interrupted by natural disasters or other events beyond our control. Losses and liabilities arising from uninsured or under-insured events could have a material adverse effect on our business, financial condition and results of operations. 8 RISKS ASSOCIATED WITH OUR COMMON STOCK Sales of a substantial number of shares of our common stock into the public market by the selling stockholders may result in significant downward pressure on the price of our common stock and could affect the ability of our stockholders to realize the current trading price of our common stock. Our common stock is not presently traded on any securities exchange, although our common shares are quoted on the OTC Bulletin Board.Quotations of our common stock on the OTC Bulletin Board have been sporadic, and trading volume has been low.The sale of a substantial number of shares of our common stock in any public market could cause a reduction in the market price of our common stock.We had 112,156,488shares of our common stock issued and outstanding as of November 15, 2007.When this registration statement is declared effective and if all of the options and warrants covered by this registration statement vest and are exercised, the selling stockholders may be reselling up to 22,683,989 shares of our common stock and, as a result of this registration statement, a substantial number of our shares of our common stock may be available for immediate resale, which could have an adverse effect on the price of our common stock. Any significant downward pressure on the price of our common stock as the selling stockholders sell the shares of our common stock could encourage short sales by the selling stockholders or others.Any such short sales could place further downward pressure on the price of our common stock. There is no active trading market for our common stock, and if a market for our common stock does not develop, our investors will be unable to sell their shares. There has been a limited trading market for our common stock on the OTC Bulletin Board, and the bid and ask prices for our common stock have fluctuated widely. As a result, a stockholder may find it difficult to dispose of, or to obtain accurate quotations of the price of, our common stock. This severely limits the liquidity of our common stock and has a material adverse effect on the market price for our common stock and on our ability to raise additional capital. An active public market for shares of our common stock may not develop, or if one should develop, it may not be sustained, and as a result, investors may not be able to resell the shares of our common stock that they have purchased and may lose all of their investment. The price of our common stock may become volatile, which could lead to losses by investors and costly securities litigation. The trading price of our common stock is likely to be highly volatile and could fluctuate in response to factors such as: ● actual or anticipated variations in our operating results, ● announcements by us or our competitors of significant acquisitions, strategic partnerships, joint ventures or capital commitments, ● adoption of new accounting standards affecting our industry, ● additions or departures of key personnel, ● sales of our common stock or other securities in the open market, ● conditions or trends in our industry, and ● other events or factors, many of which are beyond our control. The stock market has experienced significant price and volume fluctuations, and the market prices of stock in developmental stage companies have been highly volatile. In the past, following periods of volatility in the market price of a company’s securities, securities class action litigation has often been initiated against the company. Litigation initiated against us, whether or not successful, could result in substantial costs and diversion of our management’s attention and resources, which could harm our business and financial condition. The exercise of all or any number of outstanding warrants or stock options, the issuance of any annual bonus shares, the award of any additional options, bonus shares or other stock-based awards or any issuance of shares to raise funds or acquire a business may dilute your shares of our common stock. If the holders of all of the warrants and options included in this prospectus exercise all of their warrants and options, then we would be required to issue an additional 22,683,989 shares of our common stock, which would represent approximately 20.2% of our issued and outstanding shares on November 15, 2007. The exercise of any or all outstanding warrants or options that are exercisable below market price will result in dilution to the interests of other holders of our common stock as the holders may sell some or all of the shares underlying the warrants and options into the public market. We may in the future grant to some or all of our Directors, officers, insiders, and key employees options to purchase our common shares, bonus shares and other stock based awards as non-cash incentives to those persons. We may grant these options and other stock based awards at exercise prices equal to or less than market prices, and we may grant them when the market for our securities is depressed. The issuance of any equity securities could, and the issuance of any additional shares will, cause our existing shareholders to experience dilution of their ownership interests. Any additional issuance of shares or decision to enter into joint ventures with other parties to raise financing or acquire other businesses through the sale of equity securities, may dilute our investors' interests in our company, and investors may suffer dilution in their net book value per share depending on the price at which such securities are sold. Such issuance may cause a reduction in the proportionate ownership and voting power of all other shareholders. The dilution may result in a decline in the price of our shares or a change in the control of our company. 9 Trading of our stock may be restricted by the SEC's penny stock regulations which may limit a stockholder's ability to buy and sell our stock. The Securities and Exchange Commission has adopted regulations which generally define "penny stock" to be any equity security that has a market price (as defined) of less than $5.00 per share or an exercise price of less than $5.00 per share, subject to certain exceptions.Our securities are covered by the penny stock rules, which impose additional sales practice requirements on broker-dealers who sell to persons other than established customers and "accredited investors".The term "accredited investor" refers generally to institutions with assets in excess of $5,000,000 or individuals with a net worth in excess of $1,000,000 or annual income exceeding $200,000 or $300,000 jointly with their spouse.The penny stock rules require a broker-dealer, prior to a transaction in a penny stock not otherwise exempt from the rules, to deliver a standardized risk disclosure document in a form prepared by the SEC which provides information about penny stocks and the nature and level of risks in the penny stock market.The broker-dealer also must provide the customer with current bid and offer quotations for the penny stock, the compensation of the broker-dealer and its salesperson in the transaction and monthly account statements showing the market value of each penny stock held in the customer's account.The bid and offer quotations, and the broker-dealer and salesperson compensation information, must be given to the customer orally or in writing prior to effecting the transaction and must be given to the customer in writing before or with the customer's confirmation.In addition, the penny stock rules require that prior to a transaction in a penny stock not otherwise exempt from these rules, the broker-dealer must make a special written determination that the penny stock is a suitable investment for the purchaser and receive the purchaser's written agreement to the transaction.These disclosure requirements may have the effect of reducing the level of trading activity in the secondary market for the stock that is subject to these penny stock rules.Consequently, these penny stock rules may affect the ability of broker-dealers to trade our securities.We believe that the penny stock rules discourage investor interest in and limit the marketability of our common stock. NASD sales practice requirements may also limit a stockholder's ability to buy and sell our stock. In addition to the "penny stock" rules described above, the NASD has adopted rules that require that in recommending an investment to a customer, a broker-dealer must have reasonable grounds for believing that the investment is suitable for that customer.Prior to recommending speculative low-priced securities to their non-institutional customers, broker-dealers must make reasonable efforts to obtain information about the customer's financial status, tax status, investment objectives and other information.Under interpretations of these rules, the NASD believes that there is a high probability that speculative low-priced securities will not be suitable for at least some customers.The NASD requirements make it more difficult for broker-dealers to recommend that their customers buy our common stock, which may limit your ability to buy and sell our stock and have an adverse effect on the market for our shares. Our Directors own approximately 57% of our common stock. Based on the 112,156,488 shares of common stock that were issued and outstanding as of November 15, 2007, our Directors owned approximately 57% of our outstanding common stock and had the right to exercise options and warrants up to acquire up to 0.7% of our common stock within the next 60 days. As a result, our directors as a group may have a significant effect in delaying, deferring or preventing any potential change in control of our company, be able to strongly influence the actions of our Board of Directors even if they were to cease being our directors and control the outcome of actions brought to our stockholders for approval. Such a high level of ownership may adversely affect the voting and other rights of other stockholders. We do not expect to pay dividends in the foreseeable future. We do not intend to declare dividends for the foreseeable future, as we anticipate that we will reinvest any future earnings in the development and growth of our business. Therefore, investors will not receive any funds unless they sell their common stock, and stockholders may be unable to sell their shares on favorable terms or at all. We cannot assure you of a positive return on investment or that you will not lose the entire amount of their investment in our common stock. 10 FORWARD-LOOKING STATEMENTS This prospectus and the Registration Statement in which it is included contain forward-looking statements.Forward-looking statements are statements which relate to future events or our future performance, including our future financial performance.In some cases, you can identify forward-looking statements by terminology such as "may", "should", "expects", "plans", "anticipates", "believes", "estimates", "predicts", or "potential" or the negative of these terms or other comparable terminology.These statements are only predictions and involve known and unknown risks, uncertainties and other factors, including the risks enumerated in this section entitled "Risk Factors", that may cause our company's or our industry's actual results, levels of activity, performance or achievements to be materially different from any future results, levels of activity, performance or achievements expressed or implied by these forward-looking statements. While we make these forward-looking statements, and any assumptions upon which they are based, in good faith and reflect our current judgment regarding the direction of our business, actual results will almost always vary, sometimes materially, from any estimates, predictions, projections, assumptions or other future performance suggested in this prospectus and the Registration Statement in which it is included.Except as required by applicable law, including the securities laws of the United States, we do not intend to update any of the forward-looking statements to conform these statements to actual results. As used in this prospectus, the terms "we", "us", and "our" mean Manas Petroleum Corporation and our subsidiaries, unless otherwise indicated. SECURITIES AND EXCHANGE COMMISSION'S PUBLIC REFERENCE You may read and copy any materials filed by us with the Securities and Exchange Commission at the SEC's Public Reference Roomat treet N.E., Room 1580, Washington, D.C. 20549.Information on the operation of the Public Reference Room may be obtained by calling the SEC at 1.800.SEC.0330.The SEC maintains an Internet web site (http://www.sec.gov) that contains reports, proxy and information statements, and other information regarding issuers that file electronically with the SEC, and you may obtain copies of our electronic filings with the SEC on their website. THE OFFERING This prospectus relates to the resale by certain selling stockholders of Manas Petroleum Corporation of up to 22,683,989 shares of our common stock consisting of: ● up to 7,850,000 shares of our common stock which may be issued upon the exercise of up to 7,850,000 options to purchase shares of our common stock at a price of $4.00 per share, ● up to 1,500,000 shares of our common stock which may be issued upon the exercise of up to 1,500,000 options to purchase shares of our common stock at a price of $4.90 per share, ● up to 400,000 shares of our common stock which may be issued upon the exercise of up to 400,000 options to purchase shares of our common stock at a price of $5.50 per share, ● up to 825,227 shares of our common stock which may be issued upon the exercise of up to 825,227 warrants to purchase shares of our common stock at a price of $5.50 per share, ● up to 6,905,043 shares of our common stock which may be issued upon the exercise of up to 6,905,043 warrants to purchase shares of our common stock at a price of $2.00 per share, ● up to 5,170,430 shares of our common stock which may be issued upon the exercise of up to 5,165,076 warrants to purchase shares of our common stock at a price of $4.00 per share, ● up to 33,289 shares of our common stock which may be issued upon the exercise of up to 33,289 warrants to purchase shares of our common stock at a price of $4.50. The selling stockholders may offer and sell their shares of common stock on a continuous or delayed basis.The selling stockholders have advised us that they will sell the shares of common stock from time to time in the open market, on the OTC Bulletin Board, in privately negotiated transactions or a combination of these methods, at market prices prevailing at the time of sale, at prices related to the prevailing market prices, at negotiated prices, or otherwise as described under the section of this prospectus titled “Plan of Distribution.” Our common stock is traded on the OTC Bulletin Board under the symbol “MNAP.OB.” On November 16, 2007, the closing price of the common stock was $4.20 per share. We have been advised by the selling shareholders that they may offer to sell all or a portion of the shares of common stock being offered in this prospectus from time to time.We will not receive any proceeds from the resale of shares of our common stock by the selling shareholders, although we would receive proceeds if any of the warrants or options is exercised.We will pay all of the costs of registering the shares being offered for resale under this prospectus. 11 USE OF PROCEEDS The shares of common stock offered hereby are being registered for the account of the selling stockholders named in this prospectus.As a result, all proceeds from the sales of the common stock will go to the respective selling stockholders, and we will not receive any proceeds from the resale of the common stock by the selling stockholders. We could receive proceeds of up to $80,130,350, however, if all of the warrants and options are exercised.If any or all of the warrants and options are exercised, we will use the proceeds to fund the company´s working capital. DETERMINATION OF OFFERING PRICE We have been advised by the selling shareholders that they may offer to sell all or a portion of the shares of common stock being offered in this prospectus from time to time.As a result, the prices at which the selling shareholders may sell the shares of common stock covered by this prospectus will be determined by the prevailing public market price for shares of common stock or by negotiations in private transactions. SELLING STOCKHOLDERS The selling stockholders may offer and sell, from time to time, any or all of the 12,933,989 shares of common stock that may be issued to them upon exercise of the warrants and up to an additional 9,750,000 shares of common stock that may be issued to them upon exercise of the options. The following table sets forth certain information regarding each selling stockholder’s beneficial ownership of shares of our common stock of as of November 15, 2007 and the maximum number of shares of common stock covered by this prospectus that may be offered by each selling stockholder. Because the selling stockholders may sell all or only a portion of the 22,683,989 shares of common stock being registered hereby, we cannot estimate the number of these shares of common stock that will be held by the selling stockholders upon termination of the offering. The information in the following table assumes that the selling stockholders will sell all of their shares in the offering. We issued all of these shares of common stock and granted all of the warrants and options that may be exercised in exchange for these shares of common stock in private placement transactions that were exempt from the registration requirements imposed by the Securities Act of 1933 pursuant to the exemptions provided by Section 4(2) thereof, Regulation S promulgated thereunder and/or Regulation D promulgated thereunder. 12 Other than the relationships described below, none of the selling stockholders has, nor have they within the past three years had, any material relationship with us. Name of Selling Stockholder and Position, Office or Material Relationship with Manas Common Shares owned by the Selling Stockholder (2) Number of Shares Issuable Upon Exercise of all of the Options and Warrants Total Shares Registered(3) Number of Shares Owned by SellingStockholder After Offering and Percent of Total Issued and Outstanding(1) # of Shares % of Class Adelaar, Jay 10,000 10,000 10,000 10,000 * Aisslinger, Markus 22,222 22,222 22,222 22,222 * Alvaro, Michael Jose 30,000 15,015 15,015 30,000 * Arnemann, Max 0 9,272 9,272 0 * Art Trade Finance Ltd. 0 8,902 8,902 0 * Asset Protection Fund Ltd. 550,000 550,000 550,000 550,000 * Aton Ventures Fund Ltd. 250,000 250,000 250,000 250,000 * Aurora Fund Ltd. 200,000 200,000 200,000 200,000 * Ballestraz, Eric 42,745 17,222 17,222 42,745 * Banca Del Gottardo 160,000 160,000 160,000 160,000 * Bandurak, Yarolslav (4) 1,600,000 1,500,000 1,500,000 1,600,000 1.2% Bank Sal. Oppenheim jr. & Cie. (Schweiz) AB 400,000 400,000 400,000 400,000 * Banque de Luxembourg 75,000 75,000 75,000 75,000 * Barrington-Foote, Joan Anne (5) 10,000 10,000 10,000 10,000 * Becker, Alexander (6) 17,929,943 1,750,000 1,750,000 17,929,943 13.3% Beer, Georg 24,420 12,210 12,210 24,420 * Ben-Natan, Avraham 98,000 50,000 50,000 98,000 * Bendl, Josef Martin 6,000 6,000 6,000 6,000 * Berbig, Roger Dr. 155,400 77,700 77,700 155,400 * Bianchi, Gabriel U. 25,000 25,000 25,000 25,000 * Bittermann, Harald 15,000 15,000 15,000 15,000 * Blatti, Frank 148,298 74,148 74,148 74,148 * Both, Philip 20,000 20,000 20,000 20,000 * Brox, Andreas 33,312 22,212 22,212 33,312 * The Calneva Financial Group, Ltd. 100,000 100,000 100,000 100,000 * Chan, Danny 50,000 50,000 50,000 50,000 * Clarion Finanz AG 300,000 300,000 300,000 300,000 * Clearwaters Management 100,000 100,000 100,000 100,000 * Coglon, Richard 127,000 115,000 115,000 127,000 * Cooper, Michael 25,000 25,000 25,000 25,000 * CR Innovations AG 0 140,000 140,000 0 * Credit Market Investments SARL 0 2,226 2,226 0 * Curtis Family Trust 100,000 100,000 100,000 100,000 * Dorval-Dronyk, JoAnne 30,000 30,000 30,000 30,000 * Ebner, Christa-Gerda 11,049 4,500 4,500 4,500 * Edwards, Christa 40,000 40,000 40,000 40,000 * Elmira United Corporation 50,000 50,000 50,000 50,000 * Engmann, Michael 39,750 25,875 25,875 39,750 * Engmann, Tobias & Frau Marion 13,986 6,993 6,993 13,986 * Epsilon Partners Ltd. 50,000 50,000 50,000 50,000 * Ergas, Morris 30,000 30,000 30,000 30,000 * Estate of James Grant Morrison 25,000 25,000 25,000 25,000 * Eternal Viceroy 95,000 95,000 95,000 95,000 Farlinger, Craig 20,000 20,000 20,000 20,000 * Feibicke, Rene 52,365 26,169 26,169 52,365 * Fennewald, Gary 22,200 11,100 11,100 22,200 * Fischer, Christine and Helmut 23,875 10,000 10,000 10,000 * Fleischmann, Elke 16,662 11,112 11,112 16,662 * Flocken, Nicolas 6,000 6,000 6,000 6,000 * Form, Duri 20,000 20,000 20,000 20,000 * Frick, Peter 77,148 37,074 37,074 77,148 * Froehi, Luzia Maria 20,000 20,000 20,000 20,000 * Gabi, Hans 67,609 10,000 10,000 67,609 * Gabi, Martin 4,444 4,444 4,444 4,444 * GAIA Resources Fund 150,000 150,000 150,000 150,000 * Galaxy Dragon 110,000 110,000 110,000 110,000 * Gerner, Peter 77,148 37,074 37,074 77,148 * Global Project Finance AG 500,000 500,000 500,000 500,000 * G.M. Capital Partners, Ltd. 20,000 347,016 347,016 20,000 * Gringots Ventures 50,000 50,000 50,000 50,000 * Hammerl, Armin 11,100 5,500 5,550 11,100 * Haywood Securities Inc. 0 1,086,597 1,086,597 0 * HBP-Investment Ltd. 111,111 111,111 111,111 111,111 * Heaney, Brian 50,000 50,000 50,000 50,000 * Heechtl, Thomas 11,112 11,112 11,112 11,112 * Herlyn, Erik (7) 0 400,000 400,000 0 * Hessler, Georg 58,608 29,304 29,304 58,608 * Hoffmann, Reinhard & Sonja 20,000 8,900 8,900 20,000 * Hsu, Chih-Cheng 100,000 100,000 100,000 100,000 * Hunziker, Peter 77,148 37,074 37,074 77,148 * Iban Immobilieh AG 8036 Zuerich 100,000 100,000 100,000 100,000 * Inwentash, Sheldon 200,000 200,000 200,000 200,000 * Johnson, Ben A. Jr. 200,000 200,000 200,000 200,000 * Johnson, Bati 14,159 6,500 6,500 14,159 * Johnson, Michael 25,000 25,000 25,000 25,000 * JTE Finanz AG 0 68,000 68,000 0 * JTE Finance Ltd. 140,000 340,000 340,000 140,000 * Kagerer, Maria 6,000 6,000 6,000 6,000 * Kathofer, Manuel 70,596 35,298 35,298 70,596 * Katz, Christian Andre 80,000 80,000 80,000 80,000 * Kerasiotis, Christopher J. 25,000 25,000 25,000 25,000 * King, Paul John 50,000 50,000 50,000 50,000 * Kirchmair, Doris 22,200 11,100 11,100 22,200 * Koberl, Maximilian 22,200 11,100 11,100 22,200 * Kozak, Fredrick 15,000 15,000 15,000 15,000 * Krauss, Ingo 5,556 5,556 5,556 5,556 * Krieger, Claus-Peter 39,294 19,647 19,647 39,294 * Kuenzle, Christina 7,497 7,497 7,497 7,497 * Lesing Nominees Limited 94,563 94,563 94,563 94,563 * Leutscher, Inge 20,000 20,000 20,000 20,000 * Liechtensteinische Landesbank AG 50,000 50,000 50,000 50,000 * Longshore, Bridgitte 25,000 25,000 25,000 25,000 * Luetkes, Ute 6,000 6,000 6,000 6,000 * Luetscher, Peter 10,000 10,000 10,000 10,000 * Lyall, David 100,000 100,000 100,000 100,000 * Maedel, Barry (8) 100,000 100,000 100,000 100,000 * Maedel, Neil (9) 800,000 1,500,000 1,500,000 800,000 * Mancala Mercantile Ltd. 150,000 150,000 150,000 150,000 * Martin, John 0 26,500 26,500 0 * Mazzoni, Paolo 125,874 62,937 62,937 125,874 * McCarroll, Jason 50,000 50,000 50,000 50,000 * McGinnis, Anne M. 30,000 30,000 30,000 30,000 * McGinnis, Mark 100,000 100,000 100,000 100,000 * McKnight, Michael 100,000 100,000 100,000 100,000 * Meier, Andre 88,800 44,400 44,400 88,800 * Meier, Roland 11,111 11,111 11,111 11,111 * Milinkovic, Branko 37,957 13,000 13,000 37,957 * Moder, Brigitte 20,000 20,000 20,000 20,000 * Moore, Court 10,000 10,000 10,000 10,000 * Morrison, Dorothy M. 25,000 25,000 25,000 25,000 * Moser, Urs 25,000 25,000 * Muller, Hans Ullrich 693,805 287,268 287,268 693,805 * Muller, Klaus 27,750 13,875 13,875 27,750 * Nadathur Fareast Pte Ltd. 55,556 55,556 55,556 55,556 * Naef, Beat 11,111 11,111 11,111 11,111 * OLS Ventures LLC 10,000 10,000 10,000 10,000 * Peck, Keith 100,000 100,000 100,000 100,000 * Petermeier, Gerhard 55,500 27,750 27,750 55,500 * Petschke, Fabian Till 23,986 16,993 16,993 23,986 * Pfeffer, Elisabeth 11,100 5,550 5,550 11,100 * Power One Capital Corp. 100,000 100,000 100,000 100,000 * Priesmeyer, Gerd & Gabriele 65,500 37,500 37,750 65,500 * Ramoser, Helmut 29,082 14,541 14,541 29,082 * Rechsteiner, Margrit 10,000 10,000 10,000 10,000 * Rechsteiner, Max 10,000 10,000 10,000 10,000 * Redrock Strategies Ltd. 25,000 25,000 25,000 25,000 * Reitbacher, Martha 5,550 2,775 2,775 5,550 * Rietiker, Stephan 11,111 11,111 11,111 11,111 * Rippon, Donald 50,000 50,000 50,000 50,000 * Rohner, Kurt 20,000 20,000 20,000 20,000 * Ross, Peter 25,000 25,000 25,000 25,000 * Roxbury Capital Group Ltd. 50,000 50,000 50,000 50,000 * Rybinsk, John 150,000 150,000 150,000 150,000 * Sailer, Hermann F. 110,000 110,000 111,000 110,000 * Salomon, Michael 50,000 50,000 50,000 50,000 * Sanders, Steven A. (10) 40,000 440,000 40,000 40,000 * Sausilito Ltd. 50,000 50,000 50,000 50,000 * Schaeppi, Renato 75,000 75,000 75,000 75,000 * Schellenberg, Johann R. 2,000 2,000 2,000 2,000 * Schiller, Werner 7,550 2,000 2,000 7,550 * Schmidli, Rene 33,330 11,000 11,100 33,300 * Schmitt, Ludwig 13,986 6,993 6,993 13,986 * Schoenberger, Stephan 50,000 50,000 50,000 50,000 * Schneeweis, Urs 5,556 5,556 5,556 5,556 * Scholz, Heinz (11) 22,736,616 1,750,000 1,750,000 22,736,616 16.9% Schrutt, Leo Thoma 22,222 22,222 22,222 22,222 * Schuster, Florian 16,650 8,325 8,325 16,650 * Schuster, Karl Jun. 20,868 10,434 10,434 20,868 * Schwaninger, Sonja 118,687 39,100 39,100 118,687 * Schwaninger, Thomas 574,638 261,063 261,063 574,638 * Schwarz, Adalbert 64,300 8,800 8,800 64,300 * Schwarz, Thi Song Oanh 27,000 4,800 4,800 27,000 * Sen Gupta, Rahul 229,992 120,663 120,663 229,992 * Shalimar Business S.A. 25,000 25,000 25,000 25,000 * Sheikh, Asad 30,000 30,000 30,000 30,000 * Sheikh, Mazhar-Ul-Haq 50,000 50,000 50,000 50,000 * Sidar, Ludwig 22,654 11,332 11,332 22,654 * Siebenfoercher, Markus 18,648 9,324 9,324 18,648 * Simmer, Ruediger 25,086 12,543 12,543 25,086 * Standard Securities Capital Corporation 0 20,000 20,000 0 * Steinhuebel, Joachim 133,200 66,600 66,600 133,200 * Steinmann, Conrad 20,000 20,000 20,000 20,000 * Stronach, Frank 25,000 25,000 25,000 25,000 * Sufran Investments Ltd. 50,000 50,000 50,000 50,000 * Sundar, Jason 50,000 50,000 50,000 50,000 * Superstep Healthcare Inc. 20,000 20,000 20,000 20,000 * Tang, Hao (Lawrence) 50,000 50,000 50,000 50,000 * TC Trading & Consulting AG 22,222 22,222 22,222 22,222 * Tognetti, John 1,775,000 1,775,000 1,775,000 1,775,000 1.3% Townshend, Carolyn 50,000 50,000 50,000 50,000 * Velletta , Michael (12) 2,000,000 1,100,000 1,100,000 2,000,000 1.5% Vogel, Peter-Mark (13) 17,748,599 1,750,000 1,750,000 17,748,599 13.2% Weisberg, Paul 25,000 25,000 25,000 25,000 * Weiss, Conrad A. 0 26,500 26,500 0 * Walker, Terry 80,080 80,080 80,080 80,080 * Wiedenkeller, Meret 7,497 7,497 7,497 7,497 * Wiget, Francois 70,000 70,000 70,000 70,000 * Winsome Capital Inc. 50,000 50,000 50,000 50,000 * Wolfl, Sabine 6,550 1,000 1,000 6,550 * Yardley, Abagail 13,000 13,000 13,000 13,000 * Ye, Yingchun 25,000 25,000 25,000 25,000 * Zauner, Thomas 16,100 5,000 5,000 16,100 * Zemplenyi, Arpad 32,212 22,212 22,212 32,212 * Total 22,683,989 *holds less than 1% (1) Based on 134,840,478 shares of common stock, which includes 112,156,488 shares of common stock issued and outstanding on November 15, 2007 and all 22,683,989 shares of common stock being offered in this prospectus that may be issued upon the exercise of the warrants and options.In determining this amount, we assumed that all 22,683,989 shares included in this prospectus will be sold.If this assumption is incorrect, the number of shares and percentages included in this column will differ from what we have provided. (2) The number of shares of common stock listed as beneficially owned by such selling stockholder represents the number of shares of common stock currently owned and potentially issuable to such selling stockholder, excluding those shares issuable upon exercise of the warrants and options. For these purposes, any contractual or other restriction on the number of securities the selling stockholder may own at any point have been disregarded. (3) Represents the total common stock and shares issuable upon exercise of the warrants and options for such stockholder. (4) Mr. Bandurak is our Chief Technology Officer (5) Joan Barrington-Foote is the wife of Randle Barrington-Foote, a former director of ours who resigned on April 10, 2007. (6) Dr. Alexander Becker is one of our Directors and is our Chief Executive Officer. (7) Erik Herlyn is our Chief Operating Officer. (8) Barry Maedel is the brother of Neil Maedel, one of our Directors. (9) Neil Maedel is one of our Directors. (10) Steven A. Sanders was one of our Directors until April 10, 2007. (11) Mr. Scholz is the Chairman of our Board of Directors. (12) Michael Valletta is one of our Directors. (13) Peter-Mark Vogel is one of our Directors and our Chief Financial Officer. We may require the selling stockholders to suspend the sales of the securities offered by this prospectus upon the occurrence of any event that makes any statement in this prospectus or the related registration statement untrue in any material respect or that requires the changing of statements in these documents to make statements in those documents not misleading. 13 PLAN OF DISTRIBUTION The selling stockholders may, from time to time, sell all or a portion of the shares of common stock on any market upon which the common stock may be quoted, in privately negotiated transactions or otherwise.Such sales may be at fixed prices prevailing at the time of sale, at prices related to the market prices or at negotiated prices.The shares of common stock offered for resale by this prospectus, including the shares of common stock that may be issued upon exercise of the warrants and options, may be sold by the selling stockholders by one or more of the following methods, without limitation: ● block trades in which the broker or dealer so engaged will attempt to sell the shares of common stock as agent but may position and resell a portion of the block as principal to facilitate the transaction, ● purchases by broker or dealer as principal and resale by the broker or dealer for its account pursuant to this prospectus, ● an exchange distribution in accordance with the rules of the exchange, ● ordinary brokerage transactions and transactions in which the broker solicits purchasers, ● privately negotiated transactions, and ● a combination of any of the aforementioned methods of sale. The shares may also be sold in compliance with the Securities and Exchange Commission's Rule 144. In the event of the transfer by any selling stockholder of his or her shares to any pledgee, donee or other transferee, we will either: (i) amend this prospectus and the registration statement of which this prospectus forms a part by the filing of a post-effective amendment to have the pledgee, donee or other transferee in place of the selling stockholder who has transferred his or her shares; or (ii) if appropriate, file a Rule 424 prospectus supplement disclosing the pledgee, donee or other transferee in place of the selling stockholder who has transferred his or her shares. In effecting sales, brokers and dealers engaged by the selling stockholders may arrange for other brokers or dealers to participate.Brokers or dealers may receive commissions or discounts from the selling stockholders or, if any of the broker-dealers act as an agent for the purchaser of such shares, from the purchaser in amounts to be negotiated which are not expected to exceed those customary in the types of transactions involved.Broker-dealers may agree with the selling stockholders to sell a specified number of the shares of common stock at a stipulated price per share.Such an agreement may also require the broker-dealer to purchase as principal any unsold shares of common stock at the price required to fulfill the broker-dealer commitment to the selling stockholders if such broker-dealer is unable to sell the shares on behalf of the selling stockholders.Broker-dealers who acquire shares of common stock as principal may thereafter resell the shares of common stock from time to time in transactions which may involve block transactions and sales to and through other broker-dealers, including transactions of the nature described above.Such sales by a broker-dealer could be at prices and on terms then prevailing at the time of sale, at prices related to the then-current market price or in negotiated transactions.In connection with such resales, the broker-dealer may pay to or receive from the purchasers of the shares, commissions as described above. The selling stockholders and any broker-dealers or agents that participate with the selling stockholders in the sale of the shares of common stock may be deemed to be "underwriters" within the meaning of the Securities Act of 1933 in connection with these sales.In that event, any commissions received by the broker-dealers or agents and any profit on the resale of the shares of common stock purchased by them may be deemed to be underwriting commissions or discounts under the Securities Act of 1933. From time to time, the selling stockholders may pledge their shares of common stock pursuant to the margin provisions of their customer agreements with their brokers.Upon a default by a selling stockholder, the broker may offer and sell the pledged shares of common stock from time to time. Upon a sale of the shares of common stock, the selling stockholders intend to comply with the prospectus delivery requirements, under the Securities Act, by delivering a prospectus to each purchaser in the transaction.We intend to file any amendments or other necessary documents in compliance with the Securities Act which may be required in the event any selling stockholder defaults under any customer agreement with brokers. To the extent required under the Securities Act, a post effective amendment to this registration statement will be filed, disclosing the name of any broker-dealers, the number of shares of common stock involved, the price at which the common stock is to be sold, the commissions paid or discounts or concessions allowed to such broker-dealers, where applicable, that such broker-dealers did not conduct any investigation to verify the information set out in this prospectus and other facts material to the transaction. We and the selling stockholders will be subject to applicable provisions of the Exchange Act and the rules and regulations under it, including, without limitation, Rule 10b-5 and, insofar as the selling stockholders are distribution participants and we, under certain circumstances, may be a distribution participant, under Regulation M.All of the foregoing may affect the marketability of the common stock. All expenses of the registration statement including, but not limited to, legal, accounting, printing and mailing fees are and will be borne by us. Any commissions, discounts or other fees payable to brokers or dealers in connection with any sale of the shares of common stock will be borne by the selling stockholders, the purchasers participating in such transaction, or both. Any shares of common stock covered by this prospectus which qualify for sale pursuant to Rule 144 under the Securities Act of 1933 may be sold under Rule 144 rather than pursuant to this prospectus. 14 Transfer Agent and Registrar The transfer agent and registrar for our common stock is Island Stock Transfer.Their address is 100 First Avenue South Suite 287 St. Petersburg, Florida 33701. We may require the selling stockholders to suspend the sales of the securities offered by this prospectus upon the occurrence of any event that makes any statement in this prospectus or the related registration statement untrue in any material respect or that requires the changing of statements in these documents to make statements in those documents not misleading. LEGAL PROCEEDINGS We are not aware of any legal proceedings contemplated by any governmental authority or any other party involving us or our properties. None of our directors, officers or affiliates is a party adverse to us in any legal proceeding or has an adverse interest to us in any legal proceedings. We are not aware of any other legal proceedings pending or that have been threatened against us or our properties. LEGAL MATTERS The validity of the shares of common stock offered by the selling stockholders was passed upon by the law firm of Sanders Ortoli Vaughn-Flam & Rosenstadt LLP. DIRECTORS, EXECUTIVE OFFICERS, PROMOTERS AND CONTROL PERSONS Our Directors and Executive Officers All Directors of our company hold office until the next annual meeting of the stockholders or until their successors have been elected and qualified.Our Board of Directors appoints our officers, and they hold office until their death, resignation or removal from office. Our Directors and executive officers, their ages, positions held, and duration as such, are as follows: Name Position Held with the Company Age Date First Elected or Appointed Heinz Scholz Chairman of the Board 65 April 10, 2007 Alexander Becker Director, Chief Executive Officer 48 April 10, 2007 Peter-Mark Vogel Director, Chief Financial Officer 43 April 10, 2007 Michael Velletta Director 51 April 10, 2007 Neil Maedel Director 49 June 1, 2007 Yaroslav Bandurak Chief Technology Officer 36 April 10, 2007 Erik Herlyn Chief Operating Officer 39 June 25, 2007 Business Experience Heinz Jurgen Scholz, Chairman. Mr. Scholz earned his Engineering degree in 1975 and MSc equivalent in Physics in 1979 at University (Bremen) Engineer for Electro Technology, University for Technology (Bremen). From 1979 to 1996, he was the CEO and Chairman of the Board of HS Ingenieur Planung GmbH whose main focus was the planning and development of factories in the former Soviet Union. HS Ingenieur Planung GmbH also developed various projects on behalf of major international companies in the Middle East. Under his direction, HS Ingenieur Planung GmbH supplied a telecommunications network and production-facilities in the Soviet Union. HS Ingenieur Planung GmbH also negotiated the sale of the Russian army’s East German telecommunication network to Deutsche Telekom, Germany. In the Soviet Union, HS Ingenieur Planung GmbH also built a housing development project for the Russian army near Moscow. Since 1994, he has held the position of CEO and Chairman of the Board of Varuna AG. Varuna’s objective is the investment and exploration of natural resources in the CIS States and Brazil. Since 2004, he has acted as the CEO and Chairman of the Board for DWM Petroleum AG, which deals in the exploration, exploitation and the trade of raw-materials. Alexander Becker, Director, Chief Executive Officer. Dr. Becker received his PhD from Frunze, USSR Academy of Science in 1987 and his MSc from Tomsk University, USSR, in 1982 specializing in structural geology and tectonophysics focus petroleum exploration tectonics, stratigraphy and regional geology of Central Asia. He is the former President of Textonic Consulting from 1998 to 2006 and Cadima Pacific Petroleum from 2000 to 2006. Dr. Becker was Vice President of Exploration of Apex Asia from 1995 to 1997 and a former researcher at the Ramon Science Center, Ben-Gurion University of the Negev (Israel) from 1990 to 1997. From 1982 to 1990, Dr. Becker was the chief geologist of a mapping division of North-Kyrgyz Geological Expedition, Ministry of Geology, USSR. He has published papers in the Journal of Structural Geology, Tectonophysics, Geology, Bulletin of American Geological Society, International Geology Review, and Journal of Hydrology. He was awarded the Peres Greder Prize from the Israel Geological Society in 1995. In 1988 and 1989, Dr. Becker won the award of Best Mapping Geologist of Kyrgyzstan. Peter-Mark Vogel, Director, Chief Financial Officer. Mr. Vogel received his degree in Business Administration and Economics from the University of Zurich, Switzerland in 1992. He received his MBA from the University of Chicago, Graduate School of Business in 2003. Mr. Vogel was employed as a CFA, senior financial analyst at Bank Sal. Oppenheim, Zürich, Switzerland from 2000 to July 2005. He was Vice President of the HSBC Research Department in Guyerzeller, Zurich, Switzerland from 1999 to 2000. From 1998 to 1999, he was Vice President of the Research Department Orbitex Finance. He was a Portfolio Manager and Assistant to the Bank’s Executive Committee for SocieteGenerale from 1995 to 1998. He was Assistant Vice President of SocieteGenerale, Zurich, Switzerland from 1995 to 1998. From 1993 to 1995 he was the Finance and Regulatory Associate and Regulatory Analyst at Merrill Lynch Capital Markets. He has been a member of the Swiss Society of Investment Professionals (SSIP) since 1999 and a member of the CFA Institute, formerly Association of Investment Management and Research (AIMR), since 1999. Michael Valletta, Director. Mr. Velletta received his LLB degree in Law from the University of Victoria in 1989. In 1990, he was called to the Bar of British Columbia, Canada and presented to the Supreme Court of British Columbia as a Barrister and Solicitor. In addition to engaging in the private practice of law with the law firm of Velletta & Company, Barristers, Solicitors & Notaries, Mr. Velletta serves as a Governor of the Trial Lawyers Association of British Columbia, is a member of the Canadian Bar Association and the International Institute of Business Advisors. Mr. Velletta serves on the Board of Directors of several corporations and is a Governor of the University Canada West Foundation. Mr. Valletta's law practice focuses on corporate and commercial law and commercial litigation. Neil Maedel, Director.From October 2004 to December 2006, Mr. Maedel was a consultant to Eden Energy Corp, a reporting issuer trading on the OTC Bulletin Board, where he assisted in the structuring and completion of various equity and debt financings and building the company's shareholder base. From October 2003 to August 2004, Mr. Maedel was employedas a research consultant by GM Capital Partners, Ltd. where he evaluated international financial markets and specific companies in the resource sector. From December 2001 to September 2003, he was employed by American Trade and Finance, as Director of Research where he evaluated the broad markets and companies in the resource sector. Yaroslav Mihailovich Bandurak, Chief Technology Officer. Mr. Bandurak received his college degree from Lvov State University in Lvov, Ukraine, where he subsequently served as a member of the Geology Faculty from 1989 to 1995. He was the Chief Geologist of Textonic from 2003 to 2004 and Chief Geologist of Cadima Petroleum from 2001 to 2003. He was a Geologist for Action Hydrocarbons from 2000 to 2001 and the Chief Geologist for South Kyrgyz Geological Expedition from 1995 to 2000. 15 Erik Edzard Herlyn, Chief Operating Officer. Mr. Herlyn earned his Bachelor of Science at Trinity University Dublin in 1994 and his University degree in Production Engineering at the University of Bremen in 1996. From 1996 to 1999, he worked for Varuna AG in Baar, Switzerland. Varuna’s objective was the investment and exploration of natural resources in the CIS States and Brazil. From 1999 to 2001, Mr. Herlyn worked as a consultant in the petroleum processing industry. Mr. Herlyn provided support for major oil companies in the Americas and Arabic countries in strategic, technical and financial projects. From 2001to 2006, Mr. Herlyn worked for BearingPoint Management Consulting, formerly
